UNITED STATES DISTRICT COURT (;;e,¢(, U 5 _
FOR THE DISTRICT 0F COLUMBIA @Ourts f@,~ " ‘ * 1373 ~ w,r,»:,;y
 ~ flaum

CHRISTOPHER P. CAMBRON, et al., )
Plaintiffs, l

v_ § Civil Action No.  
ERIC HOLDER, §
Defendant. §

MEMORANDUM OPINION

This matter comes before the court on review of plaintiffs’ application to proceed in forma
pauperis and pro se civil complaint. The court will grant the application, and dismiss the
complaint.

The court must dismiss a complaint if it is frivolous, malicious, or fails to state a claim
upon which relief can be granted. 28 U.S.C. § l9l5(e)(2)(B)(i). ln Nez`z‘zke v. Wz'llz`ams, 490 U.S.
319 (1989), the Supreme Court states that the trial court has the authority to dismiss not only
claims based on an indisputably meritless legal theory, but also claims whose factual contentions
are clearly baseless. Claims describing fantastic or delusional scenarios fall into the category of
cases whose factual contentions are clearly baseless. Id. at 328. The trial court has the discretion
to decide whether a complaint is frivolous, and such finding is appropriate when the facts alleged
are irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992).

Plaintiffs allege that, after Brenda Cambron contacted the U.S. Department of Justice on
April l l, 2012 asking "about the bounty Black Panther Party had put on George Zimmerrnan in the

Trayvon Martin shooting case, and why Eric Holder was ignoring it," Compl. at l-2, an agent of

saw

the Federal Bureau of Investigation visited plaintiffs and inquired about their source of income,
residence, and medications they may be taking, id. at 3. According to plaintiffs, this event "is just
another attempt to discredit Christopher," as it is "easier for the Attomey General to discredit the
plaintiffs than for the truth to come out" about how defendant "ignored the wamings from the top
national security advisor, id. , Christopher Cambron, see id. at 2. Plaintiffs demand "a settlement"
of $50,000 as compensation for the "emotional distress" these events have caused their family.
Id. at 4.
The court is mindful that complaints filed by pro se litigants are held to less stringent

standards than those applied to formal pleadings drafted by lawyers. See Haines v. Kerner, 404

U.S. 5 l9, 520 (1972). Having reviewed plaintiffs’ complaint, the court concludes that it is

   

frivolous and must be dismissed. See 28 U.S.C. _ (i). An Order consistent with